       Case 3:19-cv-05081-WHO Document 59 Filed 07/29/20 Page 1 of 4




 1 MICHAEL D. SEPLOW, SBN 150183                  ROSEMARIE T. RING (State Bar No. 220769)
   mseplow@sshhlaw.com                            rose.ring@mto.com
 2 AIDAN C. McGLAZE, SBN 277270                   JONATHAN H. BLAVIN (State Bar No.
   amcglaze@sshhlaw.com                           230269)
 3 SCHONBRUN SEPLOW HARRIS &                      jonathan.blavin@mto.com
   HOFFMAN LLP                                    MARIANNA MAO (State Bar No. 318070)
 4 11543 W. Olympic Blvd.                         Marianna.Mao@mto.com
   Los Angeles, CA 90064                          MUNGER, TOLLES & OLSON LLP
 5 Telephone:     (310) 396-0731                  560 Mission Street
   Facsimile:     (310) 399-7040                  Twenty-Seventh Floor
 6                                                San Francisco, California 94105-2907
   GERARD V. MANTESE (MI Bar # P34424)            Telephone:     (415) 512-4000
 7 gmantese@manteselaw.com                        Facsimile:     (415) 512-4077
   DAVID HONIGMAN (MI Bar # P33146)
 8 dhonigman@manteselaw.com                       JORDAN D. SEGALL (State Bar No. 281102)
   KATHRYN EISENSTEIN (MI Bar #P66371)            jordan.segall@mto.com
 9 keisenstein@manteselaw.com                     MUNGER, TOLLES & OLSON LLP
   MANTESE HONIGMAN, P.C.                         350 S. Grand Avenue, 50th Floor
10 1361 E. Big Beaver Road Troy, MI 48083         Los Angeles, California 90071
   Telephone:     (248) 457-9200                  Telephone:    (213) 683-9208
11 Facsimile:     (248)-457-9201                  Facsimile:    (213) 687-3702

12 PATRICIA A. STAMLER (MI Bar #35905)            Attorneys for Defendant, Facebook, Inc
   pstamler@hertzschram.com
13 MATTHEW TURCHYN (MI Bar #76482)
   mturchyn@hertzschram.com
14 HERTZ SCHRAM PC
   1760 South Telegraph Road, Suite 300
15 Bloomfield Hills, MI 48302
   Tel: 248-335-5000
16 Fax: 248-335-3346

17 Attorneys for Plaintiffs

18                             UNITED STATES DISTRICT COURT

19            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

20

21 ROSEMARIE VARGAS, KISHA SKIPPER,               Case No. 3:19-cv-05081-WHO
   JAZMINE SPENCER, DEILLO RICHARDS,
22 on behalf of themselves individually, and on   STIPULATION AND ORDER RE:
   behalf of all others similarly situated,       BRIEFING SCHEDULE AND DATES
23
                   Plaintiffs,                    Judge: Hon. William H. Orrick Courtroom:
24                                                2, 17th Floor
           vs.                                    Action Filed:: August 16, 2019
25
   FACEBOOK, INC.,
26
                   Defendant.
27

28

                                                                   Case No. 3:19-cv-05081-WHO
               STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE AND DATES
       Case 3:19-cv-05081-WHO Document 59 Filed 07/29/20 Page 2 of 4




 1          Plaintiffs Rosemarie Vargas, Kisha Skipper, Jazmine Spencer, Deillo Richards, and

 2 Defendant Facebook, Inc. (“Facebook”) (collectively, the “Parties”), by and through their

 3 respective counsel of record, hereby stipulate, subject to the Court’s approval, to extend Plaintiffs’

 4 deadline to file their first amended complaint under the stipulated scheduling order previously

 5 entered by the Court (Dkt. No. 45-1) (“Order”) as follows:

 6          WHEREAS, Plaintiffs’ deadline to file a first amended complaint was July 8, 2020;

 7          WHEREAS, Plaintiffs requested and Facebook agreed to extend the deadline for Plaintiffs

 8 to file a first amended complaint until July 13, 2020, subject to reviewing the first amended

 9 complaint to determine whether additional time would be needed to respond;

10          WHEREAS, the Parties have met and conferred and agree that, subject to Court approval,

11 Facebook should have an additional week to respond, resulting in the schedule below:

12          Facebook’s Motion to Dismiss due: August 12, 2020;

13          Plaintiffs’ Opposition due: September 9, 2020;

14          Facebook’s Reply due: September 30, 2020;

15          Hearing/Initial CMC: October 14, 2020;

16          ACCORDINGLY, THE PARTIES HEREBY STIPULATE AND AGREE TO THE

17 FOLLOWING:

18          Subject to the Court’s approval, the Parties stipulate to the following scheduling changes:

19          Facebook’s Motion to Dismiss due: August 12, 2020;

20          Plaintiffs’ Opposition due: September 9, 2020;

21          Facebook’s Reply due: September 30, 2020;

22          Hearing/Initial CMC: October 14, 2020.

23

24

25

26

27

28

                                              -2-                   Case No. 3:19-cv-05081-WHO
                STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE AND DATES
       Case 3:19-cv-05081-WHO Document 59 Filed 07/29/20 Page 3 of 4




 1 DATED: July 28, 2020                 MANTESE HONIGMAN, P.C.

 2

 3
                                        By:          /s/Gerard Mantese
 4                                           GERARD MANTESE
                                        Attorneys for Plaintiffs
 5
     DATED: July 28, 2020               MUNGER, TOLLES & OLSON LLP
 6

 7

 8                                      By:          /s/ Rosemarie T. Ring
                                             ROSEMARIE T. RING
 9                                      Attorneys for Defendant, Facebook, Inc
10

11 PURSUANT TO STIPULATION, IT IS SO ORDERED.

12
               July 29, 2020
     DATED:
13                                               WILLIAM H. ORRICK
                                                United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              -3-                                Case No.
              STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE AND DATES
        Case 3:19-cv-05081-WHO Document 59 Filed 07/29/20 Page 4 of 4




 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2
            I, Gerard V. Mantese, am the ECF user whose ID and Password are being used to file this
 3
     document. I hereby attest that concurrence in the filing of this document has been obtained from
 4
     the signatories.
 5

 6
                                                 /s/ Gerard V. Mantese
 7                                               Gerard V. Mantese
                                                 Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    -4-                                         Case No.
                 STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE AND DATES
